DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 2/18/2020 has been considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-8 and 11, 12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dror (US Patent Publication Number 2015/0029601 A1) in view of Fukata (US Patent Publication Number 2009/0303612 A).
Dror teaches, as claimed in claim 1, an optical imaging system (Fig. 1) comprising  a plurality of lenses (102-110) disposed along an optical axis; and the condition 0.8 < TTL/ft <1.1 is satisfied (.para. [0021])), the optical imaging system has a total of five lenses (102-110), where TTL is a distance from an object-side surface of a lens closest to the object among the plurality of lenses to an imaging plane of an image sensor, and ft is an overall focal length of an optical system comprising the plurality of lenses, Dror fails to teach a reflection member disposed to be closer to an object than all of the plurality of lenses and having a reflection surface configured to change a path of light; wherein the plurality of lenses are spaced apart from each other by preset distances along the optical axis.  In a related endeavor, Fukata teaches a reflection member disposed to be closer to an object than all of the plurality of lenses and having a reflection surface configured to change a path of light; wherein the plurality of lenses are spaced apart from each other by preset distances along the optical axis (.para. [0098]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the imaging system, as taught by Dror, with the reflection surface as taught by Fukata, for the purpose of bending the optical axis at right angles (.para. [0098]).
Dror teaches, as claimed in claim 2, wherein the plurality of lenses comprise a first lens, a second lens, a third lens, a fourth lens, and a fifth lens (102-110) sequentially disposed in numerical order beginning with the first lens from an object side of the optical system toward an image side of the optical system; and the condition 1.5 < ft/3 < 3.5 is satisfied (.para. [0022] “EFL/TTL = 2.60).
Dror teaches, as claimed in claim 3, wherein the first lens (102) has a positive refractive power (.para. [0019]); and object-side (102a) surface and an image-side (102b) surface of the first lens are convex.
Dror teaches, as claimed in claim 4, wherein the second lens (104) has a negative refractive power (.para. [0019]); and an image-side surface of the second lens is concave (.para. [0040]).
Huang teaches, as claimed in claim 6, wherein the fourth lens (108) has a positive refractive power (.para. [0019]); an object-side surface (108a) of the fourth lens is concave; and an image-side surface (108b) of the fourth lens is convex (See Figure 1 108b is convex)
Dror teaches, as claimed in claim 7, wherein the fifth lens (110) has a negative refractive power (.para. [0019]); an object-side surface (110a) of the fifth lens is concave; and an image-side surface (110b) of the fifth lens is convex (.para. [0019]).
Dror teaches, as claimed in claim 8, wherein object-side surfaces and image-side surfaces of the first, second, third, fourth, and fifth lenses are aspherical (.para. [0063]).
Dror teaches, as claimed in claim 12, wherein the plurality of lenses comprise: a first lens (102) having a positive refractive power; a second lens (104) having a negative refractive power; a third lens (106) having a negative refractive power; a fourth lens (108) having a positive refractive power; and a fifth lens (110) having a negative refractive power; and the first, second, third, fourth, and fifth lenses are sequentially disposed in numerical order beginning with the first lens from an object side of the optical system toward an image side of the optical system (.para. [0019] gives the optical powers for lenses 102-110).
Dror teaches, as claimed in claim 16, an optical imaging system comprising (See Figure 4): an optical system comprising a plurality of lenses (102-110) configured to be movable as a fixed unit along an optical axis to focus on objects at different distances while maintaining a fixed positional relationship between the plurality of lenses (.para. [0014]); and the condition 0.8 < TTL/ft <1.1 is satisfied (Table 1), optical imaging system has a total if five lenses where TTL is a distance from an object-side surface of a lens closest to the object among the plurality of lenses to an imaging plane of an image sensor, and ft is an overall focal length of the optical system.  Huang fails to teach a reflection member configured to reflect light from an object into an object side of the optical system; wherein a field of view of the optical system changes as the optical system moves along the optical axis.  In a related endeavor, Fukata teaches a reflection member configured to reflect light from an object into an object side of the optical system; wherein a field of view of the optical system changes as the optical system moves along the optical axis (.para. [0098]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the imaging system, as taught by Dror, with the reflection surface as taught by Fukata, for the purpose of bending the optical axis at right angles (.para. [0098]).
Dror teaches, as claimed in claim 17, wherein the optical system comprises: a first lens (110)having a positive refractive power; a second lens (120) having a negative refractive power; a third lens (130) having a positive refractive power or a negative refractive power; a fourth lens (140) having a positive refractive power; and a fifth lens (150) having a negative refractive power; and the first, second, third, fourth, and fifth lenses are sequentially arranged in numerical order beginning with the first lens from the object side of the optical system toward an image side of the optical system.
Huang teaches, as claimed in claim 18, wherein the condition 1.5 < ft/ftl < 3.5 is satisfied, where ft is an overall focal length of an optical system, and ftl is a focal length of the first lens. (para. [0022] “EFL/TTL = 2.6).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Patent Publication Number 2016/0187620 A1) in view of Fukata (US Patent Publication Number 2009/0303612 A) as applied to claim 2 above, and further in view of Chen (US Patent Publication Number 2013/0235463 A1).
Huang and Fukata fail to teach as claimed in claim 9, wherein the first, second, third, fourth, and fifth lenses are plastic lenses. In a related art, Chen teaches wherein the first, second, third, fourth, and fifth lenses are plastic lenses (.para. [0063]).
	It would have been obvious to one of the ordinary skill of the art to modify the optical system, as taught by Huang in view of Fukata, with the plastic lenses, as taught by Chen, for the purpose of providing an optical imaging lens set that is lightweight, and has a low production cost (.para. [0063]).
Huang and Fukata fail to teach, as claimed in claim 10, further comprising a stop disposed in front of the first lens; wherein an effective diameter of a lens having a maximum effective diameter among the first, second, third, fourth, and fifth lenses is greater than a diameter of the stop. In a related a, Chen teaches comprising a stop disposed in front of the first lens; wherein an effective diameter of a lens having a maximum effective diameter among the first, second, third, fourth, and fifth lenses is greater than a diameter of the stop (table 1).
It would have been obvious to one of the ordinary skill of the art to have modified the optical system, as taught by Huang in view of Fukata, with the stop as taught by Chen, for the purpose of providing an optical imaging lens set that is lightweight, and has a low production cost (.para. [0063]).

Allowable Subject Matter
Claims 5, 13-15, 17 and 18 and 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Although prior art an optical imaging system comprising a plurality of lenses disposed along an optical axis; and a reflection member disposed to be closer to an object than all of the plurality of lenses and having a reflection surface configured to change a path of light prior art fails to simultaneously teach wherein the third lens has a positive refractive power or a negative refractive power; an object-side surface of the third lens is convex; and an image-side surface of the third lens is concave, as claimed in claim 5; wherein the first, second, and third optical imaging systems have different fields of view; and a direction of an optical axis of an optical imaging system having a narrowest field of view among the first, second, and third optical imaging systems is different from a direction of optical axes of remaining ones of the first, second, and third optical imaging systems, wherein the optical imaging system having the narrowest field of view among the first, second, and third optical imaging systems comprises: as claimed in claims 13 and 19.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571) 270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOURNEY F. SUMLAR
Examiner
Art Unit 2872

29 January 2021 



/RICKY L MACK/Supervisory Patent Examiner, Art Unit 2872